Opinión disidente del
Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 22 de febrero de 1971
Convengo que la Regla Núm. 56 de las de Procedimiento Civil es flexible, y no está sujeta a las limitaciones y re-quisitos técnicos del recurso estatutario de garnishment pre-valeciente en los Estados Unidos.
Sin embargo, disiento del resultado a que ha llegado la opinión mayoritaria por las razones que relaciono a con-tinuación.
1. — Cuando Metropolitan Constructors Inc. (en lo suce-sivo designada Metropolitan), incurrió en el incumplimiento de su subcontrato con el contratista principal F. D. Rich of P.R. Inc. (en lo sucesivo designado Rich) con motivo de lo cual éste dio por terminado dicho contrato sin que Metropolitan lo objetase, la siguiente situación prevalecía:
*178(a) Metropolitan no había terminado la obra subcon-tratada.
(b) Metropolitan y Rich estipularon que la cantidad de $57,189.29 retenida por Rich bajo el subcontrato con Metropolitan, no era por trabajo realizado. En otras palabras, la cantidad pagada por Rich a Metropolitan hasta la fecha en que se dio por terminado el contrato constituía el pago total de la obra que llegó a realizar Metropolitan bajo el referido subcontrato. Consecuencia de esto es que debemos inferir que todos los materiales suplidos por Aníbal L. Arsuaga, Inc. (en lo sucesivo designado Arsuaga), a Metropolitan fueron usa-dos en la obra hasta entonces realizada por Metropolitan o estaban en la parte no utilizados en dicha obra, almacenados por este último.
2. — Requerida la fiadora de Metropolitan para que ter-minara la obra en cuestión, y habiendo ésta requerido a sus indemnizadores que así lo hicieran, éstos contrataron a Andújar quien la terminó a satisfacción por lo que se le pagó la suma de $42,874.25.
Como no hay prueba en contrario, debemos inferir que no se utilizó material alguno suplido por Arsuaga en dicha terminación.
Tenemos pues que Metropolitan no tiene derecho o título alguno a la suma retenida por Rich cuando su subcontrato fue terminado debido a su incumplimiento. A lo sumo, quizás puede concluirse que deba recibir cualquier remanente de dicha suma retenida luego de satisfecho a los indemnizadores del fiador el costo de la terminación del subcontrato por Andújar y las reclamaciones de la C.R.U.V. como dueña de la obra.
Como Arsuaga, en su carácter de suplidor de Metropolitan, no puede reclamar, en cuanto a la referida suma retenida un derecho mayor que el que sobre la misma tenía Metropolitan, nos parece obvio que su sentencia contra Metropolitan sólo puede ser satisfecha de, y el embargo en *179ejecución de la misma sólo puede ser efectivo sobre, aquella parte de la suma retenida que en derecho pertenezca y sea pagadera a Metropolitan, no siéndolo, por la razón indicada, la cantidad rembolsable por el costo de terminar el referido subcontrato.